Exhibit 99.1 CREDIT AGREEMENT Dated as of August 1, 2011 between STRATTEC SECURITY CORPORATION And BMO HARRIS BANK N.A. TABLE OF CONTENTS Page TABLE OF CONTENTS i CREDIT AGREEMENT 1 ARTICLE I DEFINITIONS 1 Section 1.01 Accounting Terms; Definitions. 1 Section 1.02 Other Interpretive Provisions. 13 Section 1.03 Accounting Principles. 14 ARTICLE II LOANS AND NOTES 14 Section 2.01 Revolving Loans. 14 Section 2.02 Letters of Credit. 15 Section 2.03 Optional and Mandatory Prepayments. 16 Section 2.04 Use of Proceeds. 18 Section 2.05 Commitment Fee. 18 Section 2.06 Voluntary Termination or Reduction of the Commitments. 18 ARTICLE III ADMINISTRATION OF CREDIT 18 Section 3.01 Interest on Loans. 18 Section 3.02 Borrowing Procedure. 19 Section 3.03 Conversion. 19 Section 3.04 Automatic Conversion. 19 Section 3.05 Conversion and Continuation Procedure. 19 Section 3.06 Basis for Determining Interest Rate Inadequate or Unfair. 20 Section 3.07 Changes in Law Rendering Certain Loans Unlawful. 20 Section 3.08 Increased Costs. 20 Section 3.09 Discretion of Lender as to Manner of Funding. 21 Section 3.10 Capital Adequacy. 21 Section 3.11 Limitation on Prepayment. 21 Section 3.12 Funding Losses. 22 Section 3.13 Conclusiveness of Statements; Survival of Provisions. 22 Section 3.14 Obligation of Lender to Mitigate. 22 Section 3.15 Survival of Provisions. 23 Section 3.16 Computations of Interest. 23 Section 3.17 Payments; Loan Account. 23 Section 3.18 Reserved. 23 Section 3.19 Interest Following Event of Default. 23 Section 3.20 Deposits; Set Off. 24 ARTICLE IV CONDITIONS OF BORROWING 24 Section 4.01 Representations; No Default; No Material Adverse Change. 24 Section 4.02 Closing Certificate. 24 Section 4.03 Loan Documents. 24 Section 4.04 Termination of Credit Facilities and Liens 25 Section 4.05 Insurance Certificate. 25 Section 4.06 Authority Documents. 25 Section 4.07 Government Certificates. 25 Section 4.08 Counsel Opinion. 25 Section 4.09 Proceedings Satisfactory. 25 Section 4.10 Expenses. 26 Section 4.11 Other Items. 26 ARTICLE V REPRESENTATIONS AND WARRANTIES 26 Section 5.01 Organization. 26 Section 5.02 Authority. 26 Section 5.03
